Exhibit 10.10






Schedule of Omitted Documents
of Griffin Capital Essential Asset REIT II, Inc.


The following 2023 Term Notes have not been filed as an exhibit pursuant to
Instruction 2 of Item 601 of Regulation S-K; these documents are substantially
identical in all material respects, except as noted below, to Exhibit 10.5 to
this Form 8-K:


1.
2023 Term Note payable to SunTrust Bank in the amount of $25,300,000 dated April
30, 2019.

2.
2023 Term Note payable to Wells Fargo Bank, National Association in the amount
of $25,400,000 dated April 30, 2019.

3.
2023 Term Note payable to Capital One, National Association in the amount of
$25,400,000 dated April 30, 2019.

4.
2023 Term Note payable to U.S. Bank National Association in the amount of
$25,400,000 dated April 30, 2019.

5.
2023 Term Note payable to Fifth Third Bank in the amount of $20,000,000 dated
April 30, 2019.

6.
2023 Term Note payable to Regions Bank in the amount of $20,000,000 dated April
30, 2019.

7.
2023 Term Note payable to Associated Bank, National Association in the amount of
$8,000,000 dated April 30, 2019.



The following 2024 Term Notes have not been filed as an exhibit pursuant to
Instruction 2 of Item 601 of Regulation S-K; these documents are substantially
identical in all material respects, except as noted below, to Exhibit 10.6 to
this Form 8-K:


1.
2024 Term Note payable to SunTrust Bank in the amount of $30,413,334 dated April
30, 2019.

2.
2024 Term Note payable to Wells Fargo Bank, National Association in the amount
of $30,413,333 dated April 30, 2019.

3.
2024 Term Note payable to Capital One, National Association in the amount of
$30,413,333 dated April 30, 2019.

4.
2024 Term Note payable to U.S. Bank National Association in the amount of
$30,413,333 dated April 30, 2019.

5.
2024 Term Note payable to Fifth Third Bank in the amount of $31,683,333 dated
April 30, 2019.

6.
2024 Term Note payable to BMO Harris Bank, National Association in the amount of
$55,000,000 dated April 30, 2019.

7.
2024 Term Note payable to Regions Bank in the amount of $13,333,333 dated April
30, 2019.

8.
2024 Term Note payable to PNC Bank, National Association in the amount of
$26,666,667 dated April 30, 2019.

9.
2024 Term Note payable to Branch Banking and Trust Company in the amount of
$26,666,667 dated April 30, 2019.

10.
2024 Term Note payable to Goldman Sachs Bank USA in the amount of $23,333,333
dated April 30, 2019.

11.
2024 Term Note payable to Comerica Bank in the amount of $25,000,000 dated April
30, 2019.





--------------------------------------------------------------------------------

Exhibit 10.10




12.
2024 Term Note payable to First Tennessee Bank National Association in the
amount of $13,333,333 dated April 30, 2019.



The following 2026 Term Notes have not been filed as an exhibit pursuant to
Instruction 2 of Item 601 of Regulation S-K; these documents are substantially
identical in all material respects, except as noted below, to Exhibit 10.7 to
this Form 8-K:


1.
2026 Term Note payable to SunTrust Bank in the amount of $11,904,762 dated April
30, 2019.

2.
2026 Term Note payable to Wells Fargo Bank, National Association in the amount
of $11,904,762 dated April 30, 2019.

3.
2026 Term Note payable to Capital One, National Association in the amount of
$11,904,762 dated April 30, 2019.

4.
2026 Term Note payable to U.S. Bank National Association in the amount of
$11,904,762 dated April 30, 2019.

5.
2026 Term Note payable to Fifth Third Bank in the amount of $11,904,762 dated
April 30, 2019.

6.
2026 Term Note payable to BMO Harris Bank, National Association in the amount of
$11,904,761 dated April 30, 2019.

7.
2026 Term Note payable to Regions Bank in the amount of $11,666,667 dated April
30, 2019.

8.
2026 Term Note payable to PNC Bank, National Association in the amount of
$10,000,000 dated April 30, 2019.

9.
2026 Term Note payable to Branch Banking and Trust Company in the amount of
$10,000,000 dated April 30, 2019.

10.
2026 Term Note payable to Comerica Bank in the amount of $5,000,000 dated April
30, 2019.

11.
2026 Term Note payable to Synovus Bank in the amount of $25,000,000 dated April
30, 2019.

12.
2026 Term Note payable to First Tennessee Bank National Association in the
amount of $5,000,000 dated April 30, 2019.



The following Revolving Notes have not been filed as an exhibit pursuant to
Instruction 2 of Item 601 of Regulation S-K; these documents are substantially
identical in all material respects, except as noted below, to Exhibit 10.8 to
this Form 8-K:


1.
Second Amended and Restated Revolving Note payable to SunTrust Bank in the
amount of $76,756,904 dated April 30, 2019.

2.
Second Amended and Restated Revolving Note payable to Wells Fargo Bank, National
Association in the amount of $76,656,905 dated April 30, 2019.

3.
Second Amended and Restated Revolving Note payable to Capital One, National
Association in the amount of $76,656,905 dated April 30, 2019.

4.
Second Amended and Restated Revolving Note payable to U.S. Bank National
Association in the amount of $76,656,905 dated April 30, 2019.

5.
Second Amended and Restated Revolving Note payable to Fifth Third Bank in the
amount of $80,786,905 dated April 30, 2019.

6.
Revolving Note payable to BMO Harris Bank, National Association in the amount of
$77,470,239 dated April 30, 2019.





--------------------------------------------------------------------------------

Exhibit 10.10




7.
Second Amended and Restated Revolving Note payable to Regions Bank in the amount
of $55,000,000 dated April 30, 2019.

8.
Revolving Note payable to PNC Bank, National Association in the amount of
$13,333,333 dated April 30, 2019.

9.
Revolving Note payable to Branch Banking and Trust Company in the amount of
$13,333,333 dated April 30, 2019.

10.
Revolving Note payable to Goldman Sachs Bank USA in the amount of $11,666,667
dated April 30, 2019.

11.
Second Amended and Restated Revolving Note payable to Associated Bank, National
Association in the amount of $22,000,000 dated April 30, 2019.

12.
Revolving Note payable to First Tennessee Bank National Association in the
amount of $6,666,667 dated April 30, 2019.



The following Swingline Note has not been filed as an exhibit pursuant to
Instruction 2 of Item 601 of Regulation S-K; this document is substantially
identical in all material respects, except as noted below, to Exhibit 10.9 to
this Form 8-K:


1.
Swingline Note payable to Wells Fargo Bank, National Association in the amount
of $41,666,666.67 dated April 30, 2019.





